1

2
                             UNITED STATES DISTRICT COURT
3
                                    DISTRICT OF NEVADA
4
                                              ***
5

6     TERRY ANTHONY BALL,                           Case No. 3:18-cv-00249-MMD-WGC

7                                    Petitioner,                  ORDER
            v.
8
      RENEE BAKER, et al.,
9
                                 Respondents.
10

11         Petitioner Terry Anthony Ball’s habeas corpus petition is before the Court on

12   Respondents’ motion for extension of time to file their answer (“Motion”) (ECF No. 16).

13   Good cause appearing, it is ordered that Respondents’ Motion (ECF No. 16) is granted

14   nunc pro tunc.

15         DATED THIS 8th day of November 2019.
16

17
                                             MIRANDA M. DU
18                                           CHIEF UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26

27

28
